               Case 1:18-cv-04363-GBD-BCM Document 102 Filed 01/03/19 Page 1 of 1




Adam Rodriguez
(914) 287-6145
ARodriguez@bpslaw.com

                                                     January 3, 2019
Hon. George B. Daniels
U.S. District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

         Re:      Request for Adjournment - Estate of Meimaris, et al. v. Royce, et al., 18-cv-4363

Dear Judge Daniels:

         This office represents Defendants Joseph E. Royce and Lawrence A. Blatte in this matter. I write
further to the voice mail message we received yesterday from Your chambers, and with the consent of co-
Defendants Tulio Prieto, TBS Shipping Services Inc., and Guardian Navigation Services Inc. to respectfully
request that the Initial Pre-Trial Conference, which is currently scheduled for January 9, 2019, be adjourned.
The Initial Pre-Trial Conference in this matter was originally scheduled for August 1, 2018, but was adjourned
twice: first to October 2, 2018, and then to January 9, 2019. (ECF Nos. 20, 57, 78.)

        This matter has been referred to Magistrate Judge Moses for “general pre-trial management, including
dispositive motions.” (ECF No. 46.) Since the referral, all of the Defendants who have appeared in this matter
have filed motions to dismiss the Third Amended Complaint. These motions are currently sub judice before
Judge Moses. As is clearly set forth in those submissions (ECF Nos. 71, 73, 76, 95-97), there are significant,
substantive deficiencies with the Third Amended Complaint that cannot be cured by amendment. These
deficiencies include, but are not limited to, the statute of limitations. Thus, the expense and burden of engaging
in discovery may never be necessary if the motions are decided in Defendants’ favor, and, with that in mind, the
parties in their motions to dismiss also moved for a stay of discovery pending resolution of the motions.
Moreover, at least three defendants (Jaime Leroux, Gruposedai and Technisea) have not yet been served with
process. (ECF No. 61.) Under such circumstances, discovery could prove to be inefficient and redundant.

       Plaintiffs do not consent to this application because they feel that they “need to go in front of Judge
Daniels to hopefully move this along, rather than be in limbo. It’s over 2 months since we all filed our papers.”

         In view of the foregoing, the Defendants respectfully request that the scheduled January 9, 2019 Initial
Pre-trial Conference be adjourned sine die. Thank you for your time and attention to this matter.

                                                              Respectfully,

                                                     BLEAKLEY PLATT & SCHMIDT, LLP
                                                              /s/ Adam Rodriguez
                                                              Adam Rodriguez
Cc: Counsel of record via ECF
